Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, 4-10, 13, 15-17, 20-24, 26 and 28 are pending in the instant application (preliminary amendment filed 11/13/2019).
Priority
This application is a 371 of PCT/US2018/032911 filed 05/16/2018, which claims the benefit of 62/507,302 filed 05/17/2017. The priority date accorded is 05/17/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-24, 26 and 28 rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for wound treatment, bone grafting and void filling, dermal filling and tissue bulking, drug delivery, hemostatic implant and scaffold, does not reasonably provide enablement for treating a condition as broadly encompassed by claim 17. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.

(B) The state of the prior art
(C) The level of predictability in the art
(D) The amount of direction provided by the inventor
(E) The existence of working examples
(F) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The most relevant factors are discussed below.
	Nature of the Invention
	The invention is drawn to a method of treating a condition of a mammal comprising contacting an area of the mammalian body with a composition comprising an agaroid structure made from essentially solid agaroid having plurality of interconnected pores.
The breadth of the claims
The recitation, ‘a condition’, in claim 17 is broad and is seen to include all known medical conditions.
The state of the prior art and level of predictability in the art
	Enablement for the scope of “a condition” generally is not present. There is a vast range of forms that a condition can take. There is no common mechanism by which all or even most conditions arise. Treatments for inflammation for example, are normally tailored to the particular type of inflammation present, as there is no, and there can be no “magic bullet” against any condition generally.
For example, inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types.  Acute inflammation is the response to recent or continuing injury.  The principal features are dilatation and leaking of vessels, and recruitment of circulating neutrophils.   Chronic inflammation or "late-phase inflammation" is a response to prolonged problems, orchestrated by T-helper lymphocytes. It may feature recruitment and activation of T- 
Otitis media is an inflammation of the lining of the middle ear and is commonly caused by Streptococcus pneumoniae and Haemophilus influenzae. Cystitis is an inflammation of the bladder, usually caused by bacteria. Blepharitis is a chronic inflammation of the eyelids that is caused by a staphylococcus. Dacryocystitis is inflammation of the tear sac, and usually occurs after a long-term obstruction of the nasolacrimal duct and is caused by staphylococci or streptococci. Preseptal cellulitis is inflammation of the tissues around the eye, and Orbital cellulitis is an inflammatory process involving the layer of tissue that separates the eye itself from the eyelid. These life-threatening infections usually arise from staphylococcus. Hence, these types of inflammations are treated with antibiotics.
Gout is caused by the formation of monosodium urate monohydrate (MSU) crystals within the joint space. Acute attacks of gout are treated with colchicine (to inhibit of MSU-induced chemotactic factor release by PMNs) and after the acute phase with allopurinol to control the blood levels of uric acid. Pseudogout, sometimes referred to as calcium pyrophosphate disease (CPPD), is inflammation caused by calcium pyrophosphate (CPP) crystals. It is treated with non-steroidal anti-inflammatory drugs, corticosteroids and Colchicine.
Sinusitis is the inflammation of the mucosal lining of one or more sinuses. It commonly accompanies upper respiratory viral infections and in most cases requires no treatment. Pharyngitis (tonsillitis) is an inflammatory illness of the mucous membranes and underlying structures of the 
Rheumatoid arthritis is an inflammatory bone disease causing destruction of articular cartilage, in which macrophages accumulate in the rheumatoid synovial membrane.  Mediators are cytokines, including IL-18 and IL-18, and IFN- . Pneumonia is an inflammation of the lungs that can be caused by viruses (such as respiratory syncytial, parainfluenza, and influenza), bacteria, fungi, mycoplasmas, rickettsias (especially Q fever), Chlamydia, or parasites. It can also occur as hypersensitivity, or allergic response, to agents such as mold, humidifiers, and animal excreta, and in such a case would be treated with anti-allergic agents. Other inflammations in the respiratory system include CF, adult respiratory distress syndrome, asthma and bronchitis.
Myocarditis is an inflammation of the muscular middle layer of the heart (myocardium) Viruses, bacteria, and noninfectious diseases can cause it. Treatment is primarily supportive e.g drugs may be used to improve the heart's ability to contract and to remove extra fluids from the body. Unless the underlying infectious agent itself is treatable, this inflammation is not itself treated.

Hepatitis is an inflammation of the liver, usually caused by viral invasion, notably hepatitis A, B and C, but sometimes Epstein-Barr virus; herpes simplex viruses; measles, mumps, and chicken pox viruses; and cytomegaloviruses. Treatment, when possible, is with antivirals.  Inflammation of the liver also takes the form of alcoholic hepatitis. Lupoid hepatitis is an autoimmune disorder.
A hemorrhoid is an enlarged or varicose condition of the hemorrhoidal veins and tissues around the anus, either internal or external. Anything which obstructs the free circulation of the blood in the portal system will give rise to hemorrhoids. Constipation, straining at stool, diarrhea, dysentery, rough toilet paper, uncleanliness, pelvic tumors, displacement of the uterus and pregnancy are among the most common causes. There is a series of inflammatory problems directly connected to neutrophil-endothelial cell adhesion (NECA).  These include frostbite injury, bacterial meningitis, acute airway inflammation, allograft rejection, hemorrhagic shock, septic shock, and ischemia and reperfusion injuries.
Urethritis is an inflammation of the duct that leads from the bladder to the body's exterior. It is often due to fecal contamination or irritation due to physical or chemical substances (e.g. introduction of foreign bodies into the urethra, bubble bath, or soap) or gonorrhea. Treatment may simply involve the withdrawal of the offending chemical agent, or the administration of antibiotics, 
Bright's disease (or glomerulonephritis) is inflammation of the glomeruli and the nephrons, the structures in the kidney that produce urine. It usually results from an infection, such as a streptococcal infection, that occurs somewhere else in the body. There is no real treatment beyond relief of the symptoms.
Thyroiditis is an inflammation of the thyroid gland, and takes three forms. Hashimoto's Thyroiditis (chronic lymphocytic thyroiditis) is the most common type of thyroiditis. It is an autoimmune disorder, and treatment is to start thyroid hormone replacement. For De Quervain's Thyroiditis (subacute or granulomatous thyroiditis), treatment is usually bed rest and aspirin to reduce inflammation. Occasionally cortisone and thyroid hormone may be used. Silent Thyroiditis usually arises following pregnancy. Treatment is usually bed rest with beta blockers.
Regional enteritis (Crohn's disease or ileitis) is an autoimmune disorder which is associated with the presence of Mycobacterium paratuberculosis. It can affect any part of the gastrointestinal tract but most commonly affects the ileum. The inflammation is controlled primarily by regulation of diet, antibiotics if abscesses and fistulas are present, sometimes Prednisone and other corticosteroids, and surgery.
Pancreatitis is inflammation of the pancreas and can arise from abdominal trauma, or the formation of gallstones that obstruct the common bile duct. It can be associated with excessive ingestion of alcohol; with disorders such as cystic fibrosis or Reye's syndrome; or with scorpion stings. Infectious causes include mycoplasmas, Epstein-Barr viruses, Coxsackie viruses, leptospirosis, hepatitis viruses, mumps, congenital German measles, Ascaris worms, and syphilis. 
Neuroretinitis is inflammation of the retina and optic nerve of the eye (“optic neuritis”). It is often idiopathic. It frequently arises secondary to some kind of infection, such as Hepatitis B, HSV, EBV, influenza A, mumps, Coxsackie B, TB, salmonella, Lyme disease, syphilis, leptospirosis, Histoplasmosis, Toxoplasmosis, toxocara, Sarcoidosis and cat-scratch disease. Treatment is thus to the underlying cause.  For example, diffuse unilateral subacute neuroretinitis (DUSN) arises from nematodes deep in the retina or in the sub-retinal space.   Anthelminthic treatment is then used. When the origin is Toxoplasmosis, then anti-Toxoplasma medication such as Pyrimethamine is used. Other eye inflammations include scleritis and episcleritis, inflammation of tissues on the sclera; choroiditis, inflammation of the middle coat (choroid) of the eyeball, and uveitis, which is inflammation of the parts of the eyes that make up the iris.
The great majority of skin problems involve some type of inflammation, such as  response to physical injury (e.g. sunburn, ticks, abrasion, or a bee string), acute allergic contact dermatitis (such as poison ivy), and infections (such as boils and cold sores). In-growing hairs, or pili incarnati, can cause acute pustular reactions. Cancerous lesions of the skin frequently show some degree of inflammatory response. Acne’s inflammation is caused by leakage of sebum and keratin debris outside the distended pilosebaceous duct. The bacillus Propionibacterium acnes, which populate the lesions, may also contribute indirectly to this inflammation by metabolizing the sebum to produce irritant fatty acids. Inflammation in skin problems is usually the result of the release of chemical mediators in the skin, notably histamine, peptides (kinins) and fatty acids (prostaglandins and leukotrienes), which are formed enzymatically in response to e.g. injury.  Medications designed to counteract inflammation in the skin may or may not antagonize 
Prostatitis, inflammation of the prostate, comes in several different forms, including those of bacterial origins, and those which are not, including chronic abacterial prostatitis and asymptomatic inflammatory prostatitis. Certain types of anti-inflammatory agents, such as non-steroidal anti-inflammatory medications (Ibuprofen and naproxen) along with muscle relaxants can be used in the non-bacterial cases.
The above list is by no means complete, but demonstrates the extraordinary breadth of causes, mechanisms and treatment (or lack thereof) for different conditions. It establishes that it is not reasonable that any agent can treat all conditions generally.
With different etiologies for several and unknown causes for some diseases/conditions it is highly unpredictable that administration of the instant composition can treat any and all of the conditions as broadly encompassed by the claim 17.

The amount of direction provided by the inventor and existence of working examples
The instant specification is not seen to provide enough guidance that would allow one of ordinary skill in the art to extrapolate from the disclosure to enable the treatment of all conditions as in claim 17. 
Pages 15-25 in the specification discloses exemplary methods of use without any human or animal models for the said uses. Based on this one of ordinary skill in the art cannot predict or extrapolate it to the treatment of all known conditions as broadly encompassed by claim 17. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to enable the use of the instant composition in the method of treating a condition in a mammal as claimed. One of ordinary skill in the art would have to carry out experimentation with several different models/conditions in order to determine the efficacy of the instant composition in the claimed method with no assurance of success.
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, 13, 15-17, 20-24, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 17 recite agaroid structure and solid agaroid. The specification (page 1-Summary) teaches some examples that are agaroid structures. A clear definition for agaroid structure or solid agaroid is not seen. It is unclear as to what applicant intends by agaroid.
Claim 13 recites the term derivatized. At page 5, first full paragraph, derivatized carboxymethyl agarose is given as an example. There is no clear definition of “derivatized" provided in the specification, and therefore it does not set forth the metes and bounds of the term “derivatized agarose”. 
According to the Merriam-Webster’s Online Dictionary, “derivative” is defined as “a chemical substance related structurally to another substance and theoretically derivable from it.”. Hence, one of ordinary skill in the art would not be able to ascertain and interpret the metes and bounds of the patent protection desired as to “derivatized agarose”.  One of ordinary skill in the art would clearly recognize that a "derivatized agarose" would read on agarose having any widely varying groups that could be used to substitute it.  Any significant structural variation to a compound would be reasonably expected to alter its properties; e.g. physical, chemical, 
Claims 2, 4-10, 15-16, 20-24, 26 and 28, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10, 13, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mooney et al (WO 2007/070660A2; cited in IDS filed 11/13/2019).
Mooney et al teaches a scaffold composition from agarose. The scaffold has a plurality of micropores (page 5, second and third full paragraphs; part of the limitations of claim 1-agaroid composition). The scaffold composition can be non-covalently associated with bioactive substances including different types of cells, DNA and a cell adhesion ligand (page 5, last para 
The above teachings of Mooney also read on claims 5-9. Claims 5-9 are product-by-process claims, which are product claims. The recitations regarding the process steps used are not given patentable weight. 
Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Therefore, Mooney et al anticipates claims 1-2, 4-10, 13, 15-16.
(s) 17, 21-24, 26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mooney et al (WO 2007/070660A2; cited in IDS filed 11/13/2019)
Mooney et al teaches a method of treating a patient in need of tissue regeneration, replacement or repair, comprising implanting a scaffold (scaffold comprising agarose structure/agaroid structure in the instant case) in or near the tissue (page 32, second full para; method of claim 17 and limitation of claim 24).
Sheet like scaffolds seeded with stem cells and/or keratinocytes are used as bandages or wound dressings for regeneration of tissues (page 4, first para; page 16, second para; as in claim 21 and claim 28).
Growth factors (RGD) can be incorporated into the scaffold to enhance bone and cartilage tissue formation (page 25, last para, page 27, Table, first entry; bone supplement as in claim 22).
Claim 1 of Mooney at page 57 teaches the inclusion of a bioactive substance in the scaffold (limitation of claim 23).
Mooney teaches that the agaroid can be introduced into the body in ungelled form where it gels in situ. This reads on claim 26-contacting an area of the mammalian body comprises filling or bulking soft tissue with the composition.
Therefore, Mooney anticipates Claims 17, 21-24, 26 and 28.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10, 17, 20-24, 26 and 28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4, 11, 12, 15, 17, 19, 21-23 and 28 of copending Application No. 16/320,754 (‘754) further in view of Mooney et al (WO 2007/070660A2; cited in IDS filed 11/13/2019).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Instant claim 1 is drawn to a composition comprising an agaroid structure made from essential solid agaroid having a plurality of interconnected pores and one or more beneficial 
Dependent Claim 4 of ‘754 is drawn to a composition comprising agaroid, glycerin, glycol, the ratio of glycerin to glycol by volume being in the range of 90 to 10 to 50 to 50 and further comprising beneficial agents like steroid, retionoid, imaging contrast agent, anti-microbial agent, etc.,. Claim 11 is drawn to a method of treating a condition of a mammal comprising contacting an area of the body with the agaroid composition with water to create a gel for use in the area of the mammalian body. Claims 12, 15, 17, 19, 21-23 and 28 recite limitations regarding the composition gelling on contact with the body, contacting the composition at the site of wound or skin injury, the composition applied in the form of a gel, combining composition with a bone supplement and contacting a bone void or graft, further comprising an active pharmaceutical, implanting the composition, applying composition as a gel or bandage and specific classes of agents further being present in the composition.
	Mooney’s teachings are set forth above.

Although the claims of '754 teach agaroid composition having glycol and glycerin as additional components, one of ordinary skill in the art would arrive at the instant composition in view of Mooney, which teaches the use of agaroid composition without the inclusion of glycerin and glycol and including beneficial and pharmaceutical agents and the use of the composition in the claimed method.
Therefore, one of ordinary skill in the art would have reasonably expected that the instant composition would have same or substantially similar beneficial effects and usefulness in claimed method of treatment in view of Mooney et al. The artisan would be motivated to make and use the claimed composition in the claimed method of treatment since the instant composition has less components, which would reduce the cost and would still be useful in the claimed method of treatment in view of Mooney.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
Pending claims 1-2, 4-10, 13, 15-17, 20-24, 26 and 28 are rejected




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623